ORDER

PER CURIAM.
The State appeals from an order granting defendant’s motion for new trial, arguing that the trial court was required to issue findings of fact and conclusions of law specifying the ground on which it granted the motion, and that its failure to do so constituted reversible error. Defendant argues the State had no right to appeal grant of a new trial. We consider the merits of the appeal and affirm grant of a new trial. Motion to set aside denied as moot. Finding no prece-dential value to our decision, we affirm by this summary order but have provided the parties with a memorandum setting out the reasons for our decision. Rule 30.25.